           Case 3:20-cv-06131-VC Document 25 Filed 11/05/20 Page 1 of 6



 1   S. CHANDLER VISHER S.B.N. 52957
     LAW OFFICES OF S. CHANDLER VISHER
 2   268 Bush St., #4500
     San Francisco, California 94104
 3   Telephone: (415) 901-0500
     Facsimile: (415) 901-0504
 4   chandler@visherlaw.com
 5   Local Counsel for Plaintiff
 6   RYAN M. KELLY (Pro Hac Vice Admitted)
     ANDERSON & WANCA
 7   3701 Algonquin Road, Ste 500
     Rolling Meadows, IL 60008
 8   Telephone: (847)368-1500
     Facsimile: (847)368-1501
 9   rkelly@andersonwanca.com
10   Counsel for Plaintiff
11
12                                 UNITED STATES DISTRICT COURT
13                           NORTHERN DISTRICT OF CALIFORNIA
14                                      SAN FRANCISCO DIVISION
15
16    ERIC B. FROMER CHIROPRACTIC,                  Case No.    3:20-cv-06131
17    INC., a California corporation,
                                                    CLASS ACTION
      individually and as the representative of a
18    class of similarly-situated persons,          JOINT REQUEST FOR DISMISSAL OF
                                                    INDIVIDUAL CLAIMS WITH
19                                                  PREJUDICE AND DISMISSAL OF
                                     Plaintiff,     CLASS CLAIMS WITHOUT
20                                                  PREJUDICE, WITH PROPOSED
      v.                                            ORDER
21
22    BETTERDOCTOR, INC. and QUEST                  Complaint filed: August 31, 2020
      ANALYTICS, L.L.C.,
23                                                  Judge: Hon. Vince Chhabria
                                     Defendants.
24                                                  Trial date: Not Set
25
26
27
28   _______________________________________________________________________________

                 JOINT REQUEST FOR DISMISSAL WITH [PROPOSED] ORDER
          Case 3:20-cv-06131-VC Document 25 Filed 11/05/20 Page 2 of 6



 1                                             INTRODUCTION
 2
            Plaintiff, ERIC B. FROMER CHIROPRACTIC, INC. (“Plaintiff”), and Defendants,
 3
     BETTERDOCTOR, INC. and QUEST ANALYTICS, L.L.C. (“Defendants”) (jointly the “Parties”),
 4
     by and through their respective counsel of record in this case, hereby jointly request dismissal, with
 5
 6   prejudice, of the individual claims of Plaintiff. The Parties also request dismissal, without

 7   prejudice, of the putative class claims of the unnamed class members. This Request is made

 8   because Plaintiff no longer wishes to pursue its individual claims. No consideration is being given
 9
     to Plaintiff or its counsel in exchange for the dismissal, and all Parties have agreed to bear their own
10
     costs. The proposed class has not been certified and the putative class members will not be
11
     prejudiced by the dismissal because their respective rights are not affected thereby. As such, the
12
13   Parties respectfully request the Court dismiss this action as jointly requested herein without notice.

14                                       PROCEDURAL HISTORY
15          This case is a proposed consumer class action against Defendants. Defendants have not yet
16
     responded to Plaintiff’s complaint. However, Defendants were prepared to file a motion to dismiss
17
     if Plaintiff did not move to dismiss the lawsuit. Among other things, prior to the deadline to move
18
     to dismiss, Defendants provided Plaintiff with evidence that Defendants believe establish that the
19
20   facsimile at issue was not unsolicited.

21          The matter has been resolved as to the named Plaintiff only. The Parties propose dismissal
22   with prejudice of its individual claims against Defendants with a mutual release and waiver of costs
23
     and fees. The Parties further propose to dismiss the class claims without prejudice. No additional
24
     consideration, monetary or otherwise, will be exchanged. In sum, Plaintiff has agreed to dismiss
25
26   the case for a waiver of fees and costs only.

27
28   _______________________________________________________________________________

                 JOINT REQUEST FOR DISMISSAL WITH [PROPOSED] ORDER
          Case 3:20-cv-06131-VC Document 25 Filed 11/05/20 Page 3 of 6



          THE REQUEST FOR DISMISSAL SHOULD BE GRANTED WITHOUT NOTICE
 1
 2          Federal Rule of Civil procedure 23(e) provides, in pertinent part: “Settlement, Voluntary

 3   Dismissal, or Compromise. The claims, issues, or defenses of a certified class may be settled,

 4   voluntarily dismissed, or compromised only with the court’s approval…” (Emph. added.) Although
 5
     the rule does not expressly require court approval for the voluntary dismissal of pre-certified
 6
     claims, “the Ninth Circuit has held that Rule 23(e) also applies to settlements before certification,
 7
     but in a much lighter form that does not entail ‘the kind of substantive oversight required when
 8
 9   reviewing a settlement binding upon the class.’” Dunn v. Teachers Ins. & Annuity Ass’n of

10   America, No. 13-cv-05456-HSG at *9 (N.D. Cal. Jan. 13, 2016), citing, Diaz v. Trust Territory of
11   Pac. Islands, 876 F.2d 1401, 1408 (9th Cir. 1989). “[C]ourts in [the Ninth] circuit continue to
12
     follow Diaz to evaluate the proposed settlement and dismissal of putative class claims.” Dunn at
13
     *10, citing, e.g., Tombline v. Wells Fargo, N.A., No. 13-cv-04567, 2014 U.S. Dist. LEXIS 145556,
14
     2014 WL 5140048 at *2 (N.D. Cal. Oct. 10, 2014); Luo v. Zynga, Inc., No. 13-cv-00186, 2014 U.S.
15
16   Dist. LEXIS 13225, 2014 WL 457742, at **3-4 (N.D. Cal. Jan. 31, 2014).

17          Pursuant to Diaz, in deciding whether to grant a request for dismissal of pre-certification
18   claims, the Court must consider whether putative class members will be prejudiced as a result of:
19
     (1) “possible reliance on the filing of the action if they are likely to know if it either because of
20
     publicity or other circumstances”; (2) “lack of adequate time for class members to file other actions,
21
     because of a rapidly approaching statute of limitations”; and (3) “any settlement or concession of
22
23   class interests made by the class representative or counsel in order to further their own interest.”

24   Dunn at **10-11, citing, Diaz at 1408. This analysis must be made “to determine whether the
25   proposed settlement and dismissal are tainted by collusion or will prejudice putative members.”
26
     Dunn at *11, citing, Tombline, supra, 2014 U.S. Dist LEXIS 14556, 2014 WL 5140048, at *2
27
28   _______________________________________________________________________________

                  JOINT REQUEST FOR DISMISSAL WITH [PROPOSED] ORDER
          Case 3:20-cv-06131-VC Document 25 Filed 11/05/20 Page 4 of 6



     (internal citations and quotations omitted). If the court concludes that the settlement creates the
 1
 2   possibility of prejudice or other unfair results to the putative class, “district courts may require

 3   notice to putative class members.” Dunn at *11, citing, Diaz at 1408-11.

 4          In addition, Paragraph 48 of the Standing Order For Civil Cases before Judge Vince
 5
     Chhabria provides:
 6
            In the event of a pre-certification settlement of a proposed class action involving
 7          the individual named plaintiffs only, the named plaintiffs may not simply dismiss
            the lawsuit without court approval. Rather, the parties must submit a request for
 8          dismissal explaining how a dismissal would not prejudice the unnamed class
 9          members whose claims are not being resolved by the settlement. In particular, the
            parties must consider whether the unnamed class members need to be notified of
10          the dismissal. See, e.g., Dunn v. Teachers Ins. & Annuity Ass’n of Am., No. 13-cv-
            05456-HSG, 016 WL 153266, at *3 (N.D. Cal. Jan. 13, 2016); Tombline v. Wells
11          Fargo Bank, N.A., No. 13-cv-04567-JD, 2014 WL 5140048 (N.d. Cal. Oct. 10,
            2014); Lyons v. Bank of Am., N.A., No. 11-cv-01232-CW, 2012 WL 5940846
12
            (N.D. Cal. Nov. 27, 2012); see also Diaz v. Trust Territory of Pac. Islands, 876
13          F.2d 1491m 1408 (9th Cir. 1989).

14          Here, dismissal of the claims of the unnamed class members would cause them no prejudice.
15
     First, it is highly unlikely that putative class members have relied on the filing of the action as there
16
     has been minimal publicity regarding the case and even then, that occurred in legal forums unlikely
17
     to have been read by any consumer. “[L]ack of media coverage makes it unlikely that similarly
18
19   situated [putative class members] knew of Plaintiffs’ lawsuit and relied on it for vindication of their

20   own rights.” Lyons, supra, at **5-6, citing Mahan v. Trex Company, Inc., 2010 U.S. Dist. LEXIS

21   130160, 2010 WL 4916417 (N.D. Cal. Nov. 22, 2010) at *3. However, even if some putative class
22
     members may have seen the publicity relating to, or otherwise relied on, Plaintiff’s lawsuit,
23
     application of the other two Diaz factors militates against a finding of prejudice. Lyons at *6.
24
            Finally, there has been no settlement or concession of class interests as the class claims are
25
26   being dismissed without prejudice. As such, putative class members are free to bring their own

27
28   _______________________________________________________________________________

                  JOINT REQUEST FOR DISMISSAL WITH [PROPOSED] ORDER
          Case 3:20-cv-06131-VC Document 25 Filed 11/05/20 Page 5 of 6



     claims if the so wish. In addition, the class representatives and counsel have not furthered their
 1
 2   own interests because neither has received any consideration, monetary or otherwise, for the

 3   dismissal of the claims other than a mutual waiver of fees and costs associated with the case.

 4           For the foregoing reasons, the dismissal of this action requested herein presents little, if any,
 5
     possibility of prejudice or other unfair results to the putative class such that notice to the class
 6
     should be required. Further, “courts have moved away from the idea that notice is required for all
 7
     pre-certification dismissals.” Diaz at 1407.
 8
 9                                               CONCLUSION

10           For all the foregoing reasons, the Parties respectfully request that the Court dismiss the
11   claims of the individual Plaintiff with prejudice, and dismiss the claims of absent putative class
12
     members without prejudice, and without notice.
13
14   Dated: November 5, 2020                         ANDERSON + WANCA
15
                                                     /s/ Ryan M. Kelly
16                                                   Ryan M. Kelly (admitted pro hac vice)

17                                                   LAW OFFICES OF S. CHANDLER VISHER
                                                     S. CHANDLER VISHER S.B.N. 52957
18
19   Dated: November 5, 2020                         POLSINELLI LLP
20
                                                     /s/ Noel S. Cohen
21                                                   Noel S. Cohen (S.B.N. 219645)

22
23
24
25                       ATTESTATION PURSUANT TO LOCAL RULE 5-1(i)(3)
26                   I, Ryan M. Kelly, am the ECF User whose identification and password are being used
27
28    _______________________________________________________________________________

                  JOINT REQUEST FOR DISMISSAL WITH [PROPOSED] ORDER
          Case 3:20-cv-06131-VC Document 25 Filed 11/05/20 Page 6 of 6



     to file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all
 1
 2   signatories have concurred in this filing.

 3
                                                   s/ Ryan M. Kelly
 4                                                 Ryan M. Kelly
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   _______________________________________________________________________________

                  JOINT REQUEST FOR DISMISSAL WITH [PROPOSED] ORDER
